UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7494


JAMES EDWARD CHANNELL,

                    Petitioner - Appellant,

             v.

ERIC WILSON, Warden, FCC Petersburg Correctional Institution,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00148-AJT-TCB)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Channell, Appellant Pro Se. R. Trent McCotter, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this 28 U.S.C. § 2241 (2012) proceeding, James Edward Channell appeals the

district court’s order granting Respondent’s motion for summary judgment. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Channell v. Wilson, No. 1:17-cv-00148-AJT-TCB (E.D. Va.

Oct. 17, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2